1    Scott E. Gizer, Esq., Nevada Bar No. 12216
      sgizer@earlysullivan.com
2    EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
3    601 South Seventh Street, 2nd Floor
     Las Vegas, Nevada 89101
4    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
5
     Devin A. McRae, Pro Hac Vice
6    dmcrae@earlysullivan.com
     EARLY SULLIVAN WRIGHT
7     GIZER & MCRAE LLP
     6420 Wilshire Boulevard, 17th Floor
8    Los Angeles, California 90048
     Telephone: (323) 301-4660
9    Facsimile: (323) 301-4676
10   Erik C. Alberts, Pro Hac Vice
     erik.alberts@ealawfirm.net
11   LAW OFFICES OF ERIK C. ALBERTS
     5900 Wilshire Boulevard, 26th Floor
12   Los Angeles, California 90036
     Telephone: (323) 330-0583
13   Facsimile: (323) 330-0584
14   Attorneys for Plaintiff
     KARL E. RISINGER, and those similarly situated
15
     Tara Lee, Pro Hac Vice
16   taralee@quinnemanuel.com
     Keith H. Forst, Pro Hac Vice
17
     keithforst@quinnemanuel.com
18   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     1300 I Street, NW, Suite 900
19   Washington, DC 20005
     Tel.: (202) 538-8000
20   Fax: (202) 538-8100
21
     Daniel P. Mach, Pro Hac Vice
22   danielmach@quinnemanuel.com
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
23   51 Madison Avenue, 22nd Floor
     New York, NY 10010
24   Tel: (212) 849-7066
25
     Facsimile: (212) 847-7100

26   E. Leif Reid, SBN 5750
     lreid@lrrc.com
27   Kristen L. Martini, SBN 11272
     kmartini@lrrc.com
28
     LEWIS ROCA ROTHGERBER CHRISTIE LLP

                   STIPULATION TO VACATE DEADLINE FOR JOINT STATUS REPORT
1    One East Liberty Street, Suite 300
     Reno, NV 89501-2128
2
     Tel.: (775) 823-2900
3
     Fax: (775) 839-2929
     lreid@lrrc.com
4    kmartini@lrrc.com

5    Attorneys for Defendants

6

7

8                                UNITED STATES DISTRICT COURT
9                                         DISTRICT OF NEVADA
10

11    KARL E. RISINGER, an individual, on           Case No.: 2:12-cv-00063-MMD-PAL
      behalf of himself and all others similarly
12    situated,                                     STIPULATION TO VACATE
                                                    DEADLINE FOR JOINT STATUS
13                           Plaintiff,             REPORT
                                                    (First Request)
14                   vs.
15    SOC LLC, a Delaware limited liability
      company registered and doing business in
16    Nevada as SOC NEVADA LLC; SOC-SMG,
      INC., a Nevada corporation; DAY &
17    ZIMMERMANN, INC., a Maryland
      corporation; and DOES 1-20, inclusive,
18
                             Defendants.
19

20

21

22

23

24

25

26

27

28


                    STIPULATION TO VACATE DEADLINE FOR JOINT STATUS REPORT
1           WHEREAS, on October 9, 2018, the Court ordered the parties to submit a Joint Status
2    Report on the results of the collection of Karl Risinger’s communications by November 15, 2018,
3    and set a status conference on the issue for November 19, 2018, at 9:30 a.m. (ECF No. 298);
4           WHEREAS, the Court granted the parties’ Joint Motion to Stay the Period for Depositions
5    Pending Plaintiff’s Objection to October 9 Order (ECF No. 303) on November 2, 2018 and, on
6    November 7, 2018, vacated the status conference set for November 19, 2018 (ECF No. 305); and
7           WHEREAS, the parties are continuing to discuss the collection of Karl Risinger’s
8    documents and, because the November 19, 2018 hearing has been vacated, plan to continue those
9    discussions over the next few weeks to attempt to resolve any differences;
10          NOW THEREFORE, the parties hereby jointly request that the Court order the following:
11          1.      The November 15, 2018 deadline for a Joint Status Report is vacated and will be
12   reset after the District Judge rules on Plaintiff’s pending Objection to the October 9 order.
13   Dated: November 13, 2018                EARLY SULLIVAN WRIGHT GIZER & McRAE LLP
14
                                                 By: /s/ Scott E. Gizer
15                                                     SCOTT E. GIZER
                                                       DEVIN A. MCRAE
16                                                     Attorneys for Plaintiff

17   Dated: November 13, 2018                QUINN EMANUEL URQUHART & SULLIVAN LLP
18
                                                 By: /s/ Tara Lee
19                                                     TARA LEE
                                                       KEITH H. FORST
20                                                     DANIEL P. MACH
                                                       Attorneys for Defendants
21

22                                               In association with:
                                                       E. LEIF REID
23                                                     KRISTEN L. MARTINI
                                                       Attorneys for Defendants
24   IT IS SO ORDERED.
25
     Dated this 14th day of November, 2018
26

27                                                 UNITED STATES MAGISTRATE JUDGE
28


                                                       1
